Citation Nr: 0935045	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for psychoneurosis, anxiety type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had periods of active military service from 
September 1962 to September 1965, from March 1966 to March 
1970, and from July 1971 to September 1973.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the RO continued a 30 percent disability rating for 
psychoneurosis, anxiety type, as well as denied the Veteran's 
claims for service connection for TMJ and for heart attacks, 
each as secondary to psychoneurosis, anxiety type.  The 
Veteran filed a notice of disagreement (NOD) in September 
2002.  In April 2003, the RO issued a statement of case 
(SOC). In June 2003, the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals), in 
which he requested a Board hearing and a local hearing with a 
RO Decision Review Officer (DRO).  

In September 2003, the RO notified the Veteran that he was 
scheduled for a DRO hearing in November 2003.  However, in a 
November 2003 letter, the Veteran cancelled his personal 
hearing.  In May 2005, after a de novo review of the record, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claims.  In a June 2005 letter, the 
Veteran provided his new address in Bellport, New York, and 
stated that he did not desire to have his records transferred 
to the New York RO.  By letter received in October 2005, the 
Veteran withdrew his request for a Board hearing.  

In February 2006, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC. for further development.  After accomplishing 
further action, the AMC continued denial of the claims (as 
reflected in a July 2006 SSOC), and returned these matters to 
the Board.

In December 2006, the Board denied the claim for secondary 
service connection for cardiovascular disability.  The claim 
for a disability rating in excess of 30 percent for 
psychoneurosis, anxiety type, and the claim for secondary 
service connection for TMJ were again remanded to the RO via 
the AMC.   After accomplishing further action, in June 2009, 
the RO granted the claim for secondary service connection for 
TMJ; this constitutes a full grant of benefits with respect 
to that claim.  However, as reflected in a June 2009 SSOC, 
the RO continued the denial of a disability rating in excess 
of 30 percent for psychoneurosis, anxiety type, and returned 
this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the claim for increase, the Veteran's 
service-connected psychoneurosis, anxiety type, has been 
manifested by difficulty with sleep, anxiety, depressed mood, 
increased arousal, and hypervigilance; these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal).  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psychoneurosis, anxiety type, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Regarding the claim for a compensable rating for sarcoidosis, 
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the April 2003 SOC set forth the criteria for 
higher ratings for psychiatric disorders (which suffices, in 
part, for Dingess/Hartman).  February 2006 and January 2008 
post-rating letters provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating for psychoneurosis, anxiety 
type.  These letters also provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher rating for 
psychoneurosis, anxiety type, as well as what information and 
evidence must be submitted by a Veteran and what information 
and evidence would be obtained by VA.  The letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The January 2008 letter also provided the Veteran 
with general information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher rating as reflected in 
the June 2009 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
Veteran's anxiety disorder.  Pertinent objective evidence 
associated with the claims file includes VA outpatient 
treatment (VAOPT) records, and reports of March 2002, 
February 2004 and April 2009 VA evaluations.  As explained 
below, the record does not present a basis for further 
evaluation of the Veteran's psychoneurosis, anxiety type.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf.  No further RO action 
prior to appellate consideration of this claim is necessary.

In sum, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for the 
Veteran's sarcoidosis.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error.  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is undertaken with consideration that 
staged rating of the Veteran's disability may be warranted.  

Historically, in October 1973, the RO granted service 
connection and assigned a 30 percent rating for 
psychoneurosis, anxiety type.  His claim for an increased 
rating was received by the RO in August 2001.  

Although the 30 percent rating for the Veteran's psychiatric 
disability has been assigned under DC 9400, the actual 
criteria for rating psychiatric disabilities other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Also for consideration in the evaluation of claims for higher 
ratings for psychiatric disabilities are the Global 
Assessment of Functioning (GAF) scores assigned.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

The Veteran underwent VA psychiatric examination in April 
2002.  At that time, the Veteran described a long history of 
significant stress and anxiety symptoms dating from his time 
in service.  He described chronic symptoms of PTSD, including 
fear when reminded of certain combat experiences.  He noted 
occasional nightmares, with predominant themes of fear that 
were triggered by reminders such as reading or watching 
programs regarding war.  He also described arousal symptoms 
such as history of chronic sleep disturbance, with some 
episodes of nocturnal violence such as hitting his wife in 
the middle of the night when startled.  He described a 
feeling of "goose bumps" at the sound of helicopters.  He 
described a history of significant free-floating anxiety 
though he noted that this had been improved somewhat over the 
years, with therapy.  He also reported having muscle tension 
and significant GI distress, but that his sleep troubles were 
somewhat better now, but his stress levels were lower.  He 
reported avoidance of traumatic reminders such as movies and 
books related to war.  

On mental status evaluation, the Veteran was pleasant and 
cooperative.  His affect was slightly anxious and pressured, 
but with range that included humor.  At times, his mild 
laughter was not entirely consistent with the content and 
appeared to be a nervous coping mechanism for disturbing 
content.  He described his mood as generally euthymic.  His 
thoughts were logical and organized, with no evidence of 
disordered thought process or thought content.  He denied 
suicidal or homicidal ideation.  His cognition was grossly 
intact, though some trouble with concentration was observed, 
but denied, while talking about stressful material.  Insight 
and judgment were good.  The impression was anxiety disorder, 
not otherwise specified (NOS), with features of post 
traumatic stress disorder (PTSD) and generalized anxiety 
disorder.  The examiner assigned a GAF score of 62, both 
currently and over the past year.  It was added that the 
Veteran was optimistic about his ability to engage in 
meaningful employment in the future and was currently 
enrolled in vocation rehabilitation with that goal in mind.  

A VA psychiatric examination was conducted in January 2004.  
At that time, the Veteran continued to describe symptoms that 
were noted on his last VA examination.  His re-experiencing 
symptoms included occasional dreams with Vietnam or violent 
content as well as significant distress at reminders.  He had 
a host of arousal symptoms, including sleep disturbances with 
mid-night awakening and early morning awakening, anger and 
irritability; a history of panic attacks; some generalized 
nervousness, particularly in the evenings; 
obsessive/worrisome thinking; hypervigilance while driving; 
and exaggerated startle reactions.  He remained avoidant of 
Vietnam specific content and his avoidance had manifested 
itself in dramatic minimizing of his experiences in Vietnam.  
He also remained emotionally distanced from others, including 
his wife.  Since his last examination, he remained married to 
his wife of 23 years and continued his vocational 
rehabilitation to complete his education as a marriage and 
family therapist.  It was noted that this had almost been 
accomplished and that he was working part time as a 
counselor.  He stated that he would like to work full time, 
but did not believe that he would be able to do so.  

The Veteran remained in outpatient psychotherapy.  His 
current medications were Klonopin, Tranxene, and Wellbutrin.  
He noted that he did not take the Tranxene or Klonopin 
consistently due to side effects and reported a history of 
multiple medication trials, most resulting in increased 
agitation, increased sleep disturbance or side effects 
primarily on Serotonin sustained re-uptake inhibitors.  In 
summary, the previous diagnostic impressions remained in 
effect.  

The Veteran underwent VA examination in April 2009.  It was 
noted that the Veteran was no longer undergoing therapy, 
because he had moved, with the final therapy note, dated in 
March 2005, showing that he had an absence of PTSD symptoms 
that would interfere with his ability to maintain employment 
and social functioning.  A GAF score of 80 was assigned at 
that time.  His anxiety symptoms remained much as previously 
described.  He endorsed distress on exposure to Vietnam 
reminders and had generally been avoidant of certain 
reminders and worked actively to suppress distressing 
thoughts, usually through therapeutic techniques such as 
relaxation and imagery.  He was highly controlled and 
suppressed emotional distress, which manifested in somatic 
complaints.  He reported that his generalized worry had been 
somewhat improved.  His sleep continued to remain variable, 
with restless, disturbed sleep occurring frequently.  Other 
arousal symptoms are as described in the past record, 
including muscle spasm, tension headaches, anxiety symptoms, 
including fear of heights and bridges.  He reported that he 
had come to associated his fear of losing control, 
particularly in such places, with the fear that he felt while 
flying helicopters in Vietnam.  He managed activities of 
daily living independently and without difficulty.  He had 
maintained employment as a counselor on a part-time basis and 
now saw clients on a freelance fashion.  He took medication 
on an as-needed basis and used visualization and relaxation 
techniques extensively.  

On mental status examination, the Veteran was well groomed 
and professionally attired.  He related well, with bright, 
euthymic affect, which was slightly controlled.  His mood and 
motivation were good, though he described that he did get 
"down" sometimes.  He was without significant periods of 
depression.  His thought process was logical and organized, 
with no evidence of thought disorder.  He denied 
hallucinations or delusions and there was no evidence on this 
examination.  He denied any suicidal or homicidal ideation.  
His cognition was grossly intact.  Insight and judgment were 
excellent.  The impression was anxiety disorder, NOS, 
generalized anxiety disorder.  The examiner assigned GAF 
score was 65-70, with the highest in the past year of 70.  In 
summary, the examiner stated that the Veteran presented with 
chronic symptoms of anxiety with primary manifestations in 
the somatic realm.  He was highly suppressed and controlled 
about his military trauma and the emotions related thereto.  
A glimmer of distress was noted at one point during the 
examination.  It was believed that his highly suppressed, 
repressed coping style had predisposed him to and aggravated 
his medical complaints.  

Collectively, the aforementioned medical evidence reflects 
that the Veteran's anxiety disorder was primarily manifested 
by difficulty with sleep several nights per week, a "down" 
mood, and anxiety.  The suppression of his symptoms has 
resulted in aggravation of multiple physical complaints.  
These symptoms are indicative of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal).  This is a level of occupational and 
social impairment no greater than what is contemplated in the 
currently assigned 30 percent disability rating.  

At no point during the period in question has the Veteran's 
overall anxiety symptomatology met the criteria for a rating 
in excess of 30 percent.  In this regard, the medical 
evidence does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, and impaired abstract thinking, or other symptoms 
that are characteristic of a 50 percent rating.  Rather, the 
Veteran has effectively completed a course of vocational 
rehabilitation and is employed as a counselor, although on a 
part-time basis.  He has consistently demonstrated that he 
has intact judgment as well as recent and remote memory, with 
an organized goal directed thought process.  Thus, the 
medical evidence does not demonstrate the level of 
disturbance of motivation and mood as contemplated in the 50 
percent rating.

The Board further finds that none of the GAF scores assigned 
in connection with the current claim, ranging from 62 to 80, 
alone, provide a basis for assigning a rating in excess of 30 
percent during the course of the examination.  In fact, while 
the lower assigned scores (62, 65-70, 70) are consistent with 
the level of impairment contemplated in the current 30 
percent rating, the higher assigned score (80) is indicative 
of even less impairment than that reflected by the assigned 
rating.  According to DSM-IV, GAF scores ranging from 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 71 to 80 reflect transient or expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after a family argument) or no more than slight 
difficulty in social, occupational, or school functioning 
(e.g., temporarily falling behind in school or work).  

In short, the Veteran's psychiatric symptoms simply have not 
been shown to meet the criteria for the next higher, 50 
percent rating under the applicable criteria.  It logically 
follows that criteria for an even higher rating (70 or 100 
percent) likewise have not been met.  

For all the foregoing r these reasons, the Board finds that 
there is no basis for staged rating of the Veteran's anxiety 
disorder, pursuant to Hart, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A disability rating in excess of 30 percent for 
psychoneurosis, anxiety type, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


